Mathews, J.
delivered the opinion of the court. This is a case in which the plaintiff and appellee sues to recover a certain tract of land, described in the petition.
To support his title, he gave in evidence a plat of survey, made by a person, who states he acted as a surveyor, under the order of the Spanish commandant of the part of Concordia and a grant or permission from said commandant to possess and occupy the land in dispute, agreeably to the order of survey above mentioned, and a certificate of the confirmation of his claim, by the land commissioners of the United States.
The defendant relies on his actual possession and the certificate of these commissioners, confirming his claim.
It is clear that Don Jose Vidal, the Spanish commandant, had no right to grant the land in question, under the regulations of his government, and consequently the plaintiff acquired no title, under his grant. The confirmation of his claim, by the land commissioners, had the effect of perfecting his title against the general government, but leaves it to its original *728value, when placed in opposition to the claim and title of an individual.
Wilson for the plaintiff, Baldwin for the defendant.
The defendant holds under what is known by the term settlement right and the certificate of the commissioners. He is proven to have been in actual possession of the premises in dispute, at the date of the plaintiff’s pretended grant, and to have continued so, without any material interruption, until the present time.
We are of opinion that his actual possession, supported by his right of possession, under the certificate of the commissioners is a title, at least equal, if not better than that of the plaintiff, who ought not to recover.
It is therefore, ordered, adjudged and decreed that the judgment of the district court be annulled, avoided and reversed, and that judgment be entered for the defendant and appellant, with costs in both courts.